Citation Nr: 0830441	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  05-21 785	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for nerve damage 
involving the neck, claimed as a residual of an excision of a 
cyst.  

2. Entitlement to service connection for a skin disorder to 
include as due to exposure to Agent Orange.  

3. Entitlement to service connection for hypertension to 
include as secondary to service-connected diabetes mellitus.  

REPRESENTATION

Veteran represented by:  Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1967 to July 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of April 2005 and September 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

In August 2008, the veteran canceled his hearing before the 
Board and he did not request to reschedule the hearing.  He 
did have a hearing before a Decision Review Officer in April 
2007 and a transcript of the hearing is in the record. 


FINDINGS OF FACT

1. Nerve damage involving the neck has not been diagnosed.  

2. A skin disorder was not affirmatively shown to have been 
present during active duty; and a skin condition, first 
clinically noted many years after discharge from service in 
July 1969, is unrelated to a disease, injury, or event of 
service origin, including exposure to Agent Orange.  

3. Hypertension was not affirmatively shown to have had onset 
during service; hypertension was not manifested to a 
compensable degree within one year from the date of 
separation from service; hypertension, first diagnosed after 
service beyond the one-year presumptive period, is unrelated 
to an injury, disease, or event of service origin; and 
hypertension is not shown to be causally related to 
service-connected disability.  




CONCLUSIONS OF LAW

1. Nerve damage involving the neck, claimed as a residual of 
an excision of a cyst, is not due to disease or injury that 
was incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).

2. A skin disorder was not incurred in or aggravated by 
service or due to exposure to Agent Orange during service.  
38 U.S.C.A. §§ 1110, 1112, 1116, 1137, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3. Hypertension is not due to injury or disease that was 
incurred in or aggravated by service; hypertension as a 
chronic disease may not be presumed to have been incurred in 
service; and hypertension is not proximately due to or 
aggravated by any service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO. Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in October 2004 (nerve damage involving the 
neck and skin disorder), in May 2005 (hypertension), and in 
March 2006.  In the October 2004 letter, the veteran was 
notified of the evidence needed to substantiate the claims of 
service connection, namely, evidence of an injury or disease 
in service or event in service, causing injury or disease; 
and evidence of a relationship between the current disability 
and the injury, disease, or event in service.  In the May 
2005 letter, the veteran was notified of the type of evidence 
needed to substantiate the claim of secondary service 
connection, namely, evidence that a disability was caused or 
aggravated by a service-connected disability.  In both 
letters, the veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
The notice included the provisions for the effective date of 
the claims and for the degree of disability assignable. 

In the VCAA letter of May 2005, the veteran was not 
specifically notified of the evidence required to 
substantiate the claim of service connection for hypertension 
on a direct basis, which is an alternative theory that was 
raised by the veteran after his initial claim was filed in 
May 2005 and after the RO initially adjudicated the claim in 
September 2005.  




The procedural defect does not constitute prejudicial error 
in this case, however, because the record reflects that the 
veteran had actual knowledge of the evidence necessary to 
substantiate his claim.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  In his substantive appeal in February 2006 
and at the hearing in April 2007, the veteran articulated his 
understanding of the necessary elements to establish service 
connection on a direct basis.  

With the assistance of his representative, the veteran 
demonstrated through his statements and testimony his 
awareness of the necessary criteria.  In his substantive 
appeal, the veteran asserted that he had problems with 
hypertension during basic training, which continued after 
service.  At his hearing, he testified about problems with 
high blood pressure during active duty and addressed the 
question of whether there was any direct relationship between 
the current hypertension and service.  This demonstration of 
actual knowledge of the evidence necessary to substantiate a 
claim for service connection for hypertension on a direct 
basis satisfies the requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Given the foregoing circumstances, the Board finds that the 
purpose of the VCAA notice has not been frustrated and the 
error in failing to provide adequate notice of direct service 
connection criteria for the hypertension has not affected the 
essential fairness of the adjudication process.  Sanders, 487 
F.3d at 889 (VCAA notice errors are presumed prejudicial and 
require reversal unless VA can show error did not affect the 
essential fairness of the adjudication.).  As actual 
knowledge of the evidentiary requirements has been 
demonstrated, and as the veteran has been provided with a 
meaningful opportunity to participate in the development of 
his claim, the Board finds that no prejudice to the veteran 
will result from proceeding with adjudication of the 
hypertension claim without additional VCAA notice or process.  




As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of a claim for 
service connection).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in July 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained the service 
treatment records, VA records, and private medical records 
identified by the veteran such as those from J.P., M.D., St. 
Luke's Episcopal Hospital, and Trinity/Mother Frances Health 
System.  The veteran has not identified any additionally 
available evidence for consideration in his appeal.  He has 
also been afforded the opportunity to testify at a hearing 
before a Decision Review Officer.  

VA has conducted medical inquiry in the form of VA 
compensation examinations in an effort to substantiate the 
service connection claims pertaining to the nerve damage 
involving the neck and to hypertension.  38 U.S.C.A. 
§ 5103A(d).  The veteran was afforded VA examinations in May 
2007 to evaluate the nature and etiology of the disabilities.  



VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claim of service connection for a skin disorder because there 
is no record of a skin disorder or complaints relative 
thereto during or contemporaneous with service.  Further, 
there is no competent evidence of persistent or recurrent 
symptoms relative to a skin disorder from the time of service 
until many years later.  Under these circumstances, a medical 
examination or medical opinion is not required for the claim 
under 38 C.F.R. § 3.159(c)(4).

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including hypertension, if manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).    

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may also be warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  In October 
2006, 38 C.F.R. § 3.310(a) was amended to conform with Allen, 
additionally, other substantive changes were made.  As the 
claim was filed before the other substantive changes were 
made, only the changes that conform to Allen apply.

Secondary service connection requires (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.  



Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§ 1116(b)(1); see 61 Fed. Reg. 41,368-41,371.

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service: chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  Notice, 67 Fed. Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).



II. Analysis

Nerve Damage Involving the Neck

The veteran contends that as a result of an operation shortly 
before he was discharged from service whereby a growth on his 
neck was removed, he incurred damage when nerves were hit.  
He testified that he ended up on the floor of the operating 
room during the procedure.  In particular, he asserts that he 
has experienced stiffness of the neck ever since the 
operation.  He testified in April 2007 that his stiff neck 
came and went about two to three times a month and that he 
was not currently under a doctor's care for the condition.  

Service treatment records show that in May 1968 the veteran 
complained of a left neck mass.  A small subcutaneous nodule 
in the left lower part of the neck, which had been present 
for 18 years, was noted.  The veteran associated headache, 
stiff neck, and swelling with the nodule.  On separation 
examination, it was noted that the veteran still had a small 
cystic mass.  In a minor surgery note, dated in July 1969, 
the veteran had the mass removed.  The procedure involved 
excision of the nodule with anastomosis of the nerve, and the 
findings were of a 1.5 cm. red nodule with a small (1.5 mm.) 
nerve coursing within a capsule of the nodule.  
Postoperatively, the veteran could shrug his shoulders and he 
had trapezius function.  He was discharged from service three 
weeks later.  In a statement signed by the veteran on the day 
of his discharge, he indicated that there had been no change 
in his medical condition since his last separation 
examination.  

After service, private medical records show that the veteran 
underwent a right carotid endarterectomy in 1986 and a left 
carotid endarterectomy in 1998 with cerebral angiographies 
also performed.  These records do not indicate any nerve 
damage in the neck region related to excision of the cervical 
nodule.  

VA records show that in October 2000 when the veteran 
established care at the VA he reported that he had a growth 
removed from his neck in the military and that during the 
procedure they hit a nerve.  There was no diagnosis of a 
neurological deficit involving the neck.  

On VA examination in February 2005 to evaluate diabetes 
mellitus, there were no deficits on neurological testing.  On 
VA neurological examination in May 2007, the veteran was 
specifically evaluated for complaints of neck stiffness 
allegedly from the excision of a cyst during service.  
Following review of the claims file and an examination to 
include a CT scan of the cervical spine, the examiner 
diagnosed a right neck excision without residuals or nerve 
damage.  The examiner expressed the opinion with rationale 
that the veteran's current complaints of neck stiffness were 
less likely than not (less than a 50/50 probability) caused 
by or a result of the excision of the cyst.  

In the absence of satisfactory proof that the veteran has a 
current diagnosis of a disability manifested by nerve damage 
involving the neck, service connection can not be granted.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A condition or injury 
occurring in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

To the extent that lay evidence can be competent to establish 
a diagnosis of a medical condition, a layperson is competent 
to identify a medical condition where the condition is a 
simple one, such as a broken leg as opposed to a form of 
cancer.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  In this case, nerve damage involving the neck is not 
a condition under case law, where lay observation has been 
found to be competent and the determination as to the 
presence of the disability is medical in nature, that is, not 
capable of lay observation.  See Savage v. Gober, 10 Vet. 
App. 488, 498 (1997) (On the question of whether the veteran 
has a chronic condition since service, the evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent); see Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).  



Although the veteran is competent to describe neurological 
symptoms, once he goes beyond the description of the symptoms 
or features of a claimed condition to expressing an opinion 
that involves a question of medical diagnosis that is medical 
in nature and not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  For these reasons, the Board rejects the veteran's 
statements as competent evidence sufficient to establish a 
current diagnosis of a disability manifested by nerve damage 
involving the neck.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  

Without competent medical evidence that the veteran has 
current nerve damage involving the neck, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

As the Board may consider only competent independent medical 
evidence to support its finding on a question of a medical 
diagnosis, which is not capable of lay observation, and as 
there is no favorable medical evidence of a current diagnosis 
of nerve damage involving the neck, the preponderance of the 
evidence is against the claim, and the reasonable-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Skin Disorder

The veteran contends that he has a skin condition, 
specifically a rash on the arms and legs, that is related to 
his military service.  He testified that his condition was 
the result of his exposure to Agent Orange while stationed in 
Thailand, that he was exposed weed killer and he hauled drums 
of fuel, that his condition began probably in the 1970s, that 
his condition occurred about every two or three months, and 
that he had not been recently treated for it.  



Service personnel records show that the veteran served in the 
Army from October 1967 to July 1969 and that his service 
included a tour of duty in Thailand from July 1968 to July 
1969.  His military occupational specialty was a plumber, and 
his awards and decorations included the Vietnam Service Medal 
and the Vietnam Campaign Medal.  

Service treatment records show no complaint, finding, or 
diagnosis of a chronic skin disorder.  His skin was evaluated 
as normal on separation examination.  

After service, private and VA medical records do not show 
that the veteran complained of a skin disorder until many 
years later.  Private hospital records dated in May 1998, 
indicate that the veteran's skin was clear on examination.  
VA records, dated in December 2004, show that the veteran 
complained of a recurrent skin rash on his left leg.  There 
was no diagnosis of a skin disorder.  On VA examination in 
February 2005, there was slightly dry, flaky skin in the 
lower extremities.  

There is no satisfactory proof that the veteran currently has 
a skin disorder that is related to disease, injury, or event 
of service origin.  As noted, service treatment records 
contain no finding or diagnosis of any skin disorder.  The 
initial clinical indication of a skin condition is decades 
after the veteran's discharge from service in July 1969. 

Service department documentation fails to show that the 
veteran served in Vietnam, for the presumption of exposure to 
herbicides to attach.  In any event, he does not have a 
diagnosed skin disease that is among the diseases listed as 
associated herbicide exposure.  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e).  Thus, the presumption of service 
connection for diseases associated with herbicide exposure in 
service would not be applicable in this case.  38 U.S.C.A. § 
1116(a)(1); 38 C.F.R. § 3.307(a)(6).



As for service connection based on initial documentation of a 
current skin condition after service under 38 C.F.R. § 
3.303(d), a skin condition is one of the conditions under 
case law, where lay observation has been found to be 
competent as to the presence of the disability.  McCartt v. 
West, 12 Vet. App. 164 (1999).  

And although the veteran is competent to declare that he has 
a skin condition, he is not competent to provide a medical 
nexus opinion between a current skin condition and an injury, 
disease, or event of service origin.  Where, as here, the 
determinative issue involves a question of medical causation, 
not capable of lay observation, competent medical evidence is 
required to substantiate the claim because a lay person is 
not qualified through education, training, and expertise to 
offer an opinion on medical causation.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the veteran's statements as competent evidence to 
substantiate the claim that a current skin condition is 
related to an injury, disease, or event of service origin.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)

As the Board may consider only independent medical evidence 
to support its finding on a question of medical causation 
that is not capable of lay observation, as there is no 
favorable competent medical evidence to support the claim of 
service connection for a skin disorder, the preponderance of 
the evidence is against the claim and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b).

Hypertension

The veteran claims that his hypertension is attributable to 
his period of service to include his service-connected 
diabetes mellitus.  To support his allegation of a 
relationship between hypertension and diabetes mellitus he 
submitted a nexus statement from his private physician.  



The service treatment records show that at the time of an 
enlistment physical examination in October 1967 the veteran's 
blood pressure reading was 136/82.  In September 1968, the 
blood pressure reading was 115/75.  On separation 
examination, the blood pressure reading was 136/90.  There 
was no diagnosis of hypertension in the service treatment 
records.  

After service, private hospital records dated in March 1986 
indicate that the veteran's blood pressure was 130/80.  
Records from J.P., M.D., show that his blood pressure was 
142/84 in March 2000 and 138/82 in May 2003.  

VA records show that upon establishing care with VA in 
October 2000 there was an assessment of elevated blood 
pressure with questionable stage 1 hypertension, which was 
156/82.  No medication was given and the veteran was provided 
with a home kit to monitor his blood pressure.  In December 
2000, it was noted that the veteran's blood pressure was up, 
but the home blood pressure checks had been normal.  In 
November 2001, his blood pressure was 154/62 and in December 
2001 his blood pressure was noted to be elevated at 156/86.  
Beginning in December 2001, hypertension was diagnosed.  

On VA examination in February 2005, the diagnoses included 
hypertension.  The examiner expressed the opinion with 
rationale that it was less likely than not that the 
hypertension was related to diabetes mellitus.    

In a medical statement, dated in September 2005, which was 
submitted by the veteran, his private physician, J.P., M.D., 
indicated that he had treated the veteran regularly since 
March 2000, primarily for peripheral vascular disease, but 
also for hypertension and diabetes mellitus.  He stated that 
the veteran had requested that he clarify the probable timing 
of onset of hypertension.  The physician's stated that while 
it cannot be stated with complete certainty, hypertension was 
at least as likely caused by or a result of type II 
Diabetes."  



On VA examination in May 2007, the diagnosis was essential 
hypertension.  After review of the claim file, literature, VA 
records, and physical examination, the examiner expressed the 
opinion with rationale that the veteran's current 
hypertension was not caused by, a result of, or related to 
his military service.  

Based on the service treatment records, hypertension was not 
affirmatively shown to have had onset in service.  There was 
an elevated blood pressure reading at the time of the 
separation physical examination in 1969, but there was no 
diagnosis of hypertension at that time and the veteran was 
not placed on any blood pressure medication.  After service, 
there is not actual documentation of a diagnosis of 
hypertension until 2001, after which time the veteran began 
to receive medication.  The period without documented 
elevated blood pressure readings from service until more than 
30 years later weighs against the claim.  Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  The Board finds 
the absence of medical evidence of continuity of 
symptomatology outweighs any of the veteran's statements 
regarding continuity, rendering the lay evidence less 
probative than the medical evidence on the question of 
continuity of symptomatology.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  For this reason, the 
preponderance of the evidence is against the claim of service 
connection based on continuity of symptomatology under 38 
C.F.R. § 3.303(b).  

Moreover, incontrovertible evidence of hypertension by 2001 
is well beyond the one-year presumptive period for 
hypertension as a chronic disease under 38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.306, 3.307, 3.309.  

While hypertension was first documented after service, beyond 
the one-year presumptive period for the manifestation of 
hypertension as a chronic disease, there is no competent 
medical evidence that links the current hypertension to 
service.  38 C.F.R. § 3.304(d).  The VA examiner in May 2007 
specifically addressed this question and rejected any direct 
association between hypertension and active service.  

As for the veteran's claim of service connection on a 
secondary basis under 38 C.F.R. § 3.310, there are two 
different medical opinions concerning the onset of the 
current hypertension.  The Board recognizes that greater 
weight may be placed on one physician's opinion over another 
depending on factors such as reasoning employed and whether 
or not, and the extent to which, they reviewed the record.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the analytical findings, and the probative 
weight of a medical opinion may be reduced if the physician 
fails to explain the basis for an opinion.  Sklar v. Brown, 5 
Vet. App. 140 (1993).  Among the factors for assessing the 
probative value of a medical opinion are the thoroughness and 
detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).

In this case, the opinion in favor of the veteran's secondary 
service connection claim, that is, that furnished by the 
private physician in September 2005 was not accompanied by 
any rationale or based on a review of the veteran's claims 
file.  Additionally, it is not apparent what records the 
physician relied upon in arriving at his conclusion, and the 
conclusion is quite bare and unaccompanied by any detail.  On 
the other hand, the VA examiner in February 2005 had the 
benefit of review of the claims file while specifically 
evaluating the veteran's conditions of diabetes mellitus and 
hypertension through a comprehensive examination.  Finding it 
unlikely that there was a relationship between the two 
conditions, the examiner provided some rationale that 
included reference to particular laboratory findings.  In 
light of the foregoing reasons, the Board finds that the VA 
examiner's opinion warrants a greater degree of probative 
weight than the private physician's opinion.  Accordingly, 
the weight of the medical evidence is against an association 
or link between the current hypertension and the service-
connected diabetes mellitus.  

To the extent that the veteran attributes his current 
hypertension to his period of service, including to his 
service-connected diabetes mellitus, where as here the 
determination involves a question of medical causation, not 
capable of lay observation, competent medical evidence is 
required to substantiate the claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159; 
Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).  
Although the veteran in this case is competent to describe 
symptoms pertaining to his claimed disability, as a layperson 
he is not shown to be qualified to offer an opinion on the 
question of medical causation.  For this reason, the Board 
rejects his statements as competent evidence to substantiate 
the claim that his hypertension is the result of service-
connected diabetes mellitus.  

As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, which is not capable of lay observation, and as 
the weight of the evidence is against the claim of service 
connection for hypertension, as articulated above, the Board 
finds that service connection is not warranted on a direct, 
presumptive, or secondary basis.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim of service connection for 
hypertension, the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).

ORDER

Service connection for nerve damage involving the neck, 
claimed as a residual of an excision of a cyst, is not 
established, and the appeal is denied.  

Service connection for a skin disorder to include as due to 
exposure to Agent Orange is not established, and the appeal 
is denied.  

Service connection for hypertension to include as secondary 
to service-connected diabetes mellitus is not established, 
and the appeal is denied.    


____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


